Order entered October 19, 2015




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-15-01068-CV

                         MY THREE SONS, LTD., ET AL., Appellants

                                               V.

             MIDWAY/PARKER MEDICAL CENTER, L.P., ET AL., Appellees

                        On Appeal from the 380th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 380-00398-2013

                                           ORDER
        The clerk’s record is past due. On October 2, 2015, Andrea Stroh Thompson, Collin

County District Clerk, informed the Court that the clerk’s record had not been filed because

appellants had not paid the clerk’s fee. On that same date, we instructed appellants by letter to

file written verification that they have paid or made arrangements to pay the clerk’s fee or

written documentation that appellants have been found to be entitled to proceed without payment

of costs.   On October 12, 2015, appellants provided proof of payment of the clerk’s fee.

Accordingly, we ORDER Ms. Thompson to file the clerk’s record WITHIN THIRTY DAYS

of the date of this order.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE